 


110 HR 5397 IH: To suspend temporarily the duty on certain battery assemblies.
U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5397 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2008 
Mr. Hodes introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain battery assemblies. 
 
 
1.Certain battery assemblies 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902.01.00Battery assembly containing Nickel Metal Hydride or Lithium-ion storage batteries designed for use in two-wheeled, electrically powered transportation devices balanced by gyroscope sensors and onboard microprocessors with two independent non-tandem wheels, of heading 8711 (provided for in subheading 8507.80.80)FreeNo changeNo changeOn or before 12/31/2011    .  
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
